Citation Nr: 0208310	
Decision Date: 07/24/02    Archive Date: 07/29/02

DOCKET NO.  01-07 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to an increase in a 50 percent rating for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his daughter


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran had active service from October 1941 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2000 RO decision which granted 
service connection and a 30 percent rating for PTSD; the 
veteran appealed for a higher rating.  In July 2001, the RO 
increased the evaluation for PTSD to 50 percent; the veteran 
continues to appeal for a higher rating.  An RO hearing was 
held in October 2001, and a Board videoconference hearing was 
held in May 2002.


FINDING OF FACT

The veteran's service-connected PTSD is manifested by no more 
than occupational and social impairment with reduced 
reliability and productivity due to various symptoms.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual background

The veteran had active service in the Marine Corps from 
October 1941 to November 1945.  The record shows that he was 
born in November 1917.

Private medical records from 1995 to 2001 show treatment of 
the veteran by Dr. Robin S. Barton for various non-service-
connected disorders, including hyperlipidemia, hypertension, 
osteoporosis, and asbestosis, as well recovery from a stroke.  
There are references to a lacunar infarct in 1996, with some 
cerebellar involvement and the possibility of additional 
strokes thereafter.  In March 1999, it was reported that he 
had gait instability with a history of falls, and there were 
concerns about osteoporotic bones as well.  It was felt that 
further evaluation of the hydrocephalus to assess possible 
worsening was warranted; also, neurologically, his cerebellar 
function was bad.  After an additional fall in July 1999, it 
was believed that the normal pressure hydrocephalus was the 
etiology of the instability and weakness, but there also was 
consideration of a disc abnormality in the lumbar and 
cervical spine.

VA treatment records from 1998 pertain to non-service-
connected conditions, including ongoing eye problems.  On a 
primary care visit from January 1998, the veteran denied any 
health problems except for asbestosis and the possibility of 
a light stroke.  There were no references to any psychiatric 
symptoms.  

The evidence also includes VA treatment records starting in 
June 1999, when the veteran was screened for participation in 
an outpatient PTSD program.  At that time, he reported severe 
anxiety, poor concentration, lack of patience, frustration, 
nerves, depression, anxiety when smelling diesel fuel, and 
fear of bodily harm.  According to this record, he also had 
completed 12 years of education and had retired from a 
company after 20 years of employment service.  He continued 
to participate in a PTSD program at the VA facility 
thereafter.  The VA medical facility gave the veteran an 
assistive device (an adjustable aluminum cane) in September 
1999 for use with walking.  

On his claim for service connection for PTSD, received by the 
RO on November 12, 1999, the veteran reported such symptoms 
as nightmares, flashbacks, crying spells, and anger attacks.

On VA outpatient treatment in November 1999, the impression 
of a VA psychiatry unit nurse, concurred in by a VA staff 
psychiatrist, was of severe PTSD, with deep depression, 
crying, loss of memory and concentration, and flashbacks (but 
not nightmares).  Subsequently, in December 1999, on a 
psychological assessment conducted in connection with the VA 
PTSD treatment, a VA clinical psychologist found mild anxiety 
and depression with some somatic concerns and preoccupations.  
The veteran reported pessimism, decreased interest and 
initiative, irritability, fatigue, and crying.  The VA 
clinical psychologist concluded that he had mild PTSD 
symptoms, particularly anxiety and intrusive thoughts with 
somatic concerns and mild dysphoria.

The veteran's wife wrote in a December 1999 letter that he 
had deep depression, flashbacks, and startle reaction to 
certain noises; she also reported memory loss and lack of 
concentration.  According to her, his biggest problem was his 
difficulty with balance; he had to give up driving, and he 
had problems walking.  

The RO awarded service connection for PTSD in December 2000, 
and it assigned a 30 percent rating, effective November 12, 
1999, the date of his claim for service connection.  

VA outpatient treatment records show that in May 2001 the 
veteran complained of being unable to work or care for 
himself, and his wife reported that he was obsessed about 
wartime, watched war movies, and became upset at efforts by 
her to redirect him.  He presented with reports of depressed 
mood, increased anxiety, and reexperiencing of traumatic 
events when certain planes would fly overhead.  He had become 
more interested in war stories and movies.  He continued to 
suffer from PTSD symptoms despite medications, but he was 
somewhat more content that he had been prior to medications.  

The veteran underwent a VA outpatient psychiatric evaluation 
in May 2001.  On mental status examination, his appearance 
was within normal limits.  His demeanor was cooperative, and 
he had normal to slightly pressured flow, rate, and rhythm of 
speech.  He was restless.  There also was mild anxiety 
related to remembering the war.  He reported he was startled 
by low flying aircraft.  He did not have a recent history of 
panic attacks.  He was oriented to place, person, and time.  
He had short term memory deficit and difficulty in 
concentration, but he did not have long term memory deficit.  
His judgment and insight were impaired,  His mood was 
euthymic on the day of the examination, but according to his 
wife, he would stay in bed for days because of depression.  
His affect was congruent with his mood.  Depression had been 
present, but there had been no suicidal or homicidal ideation 
or attempts.  Thought processes were lucid that day, and his 
thoughts were more spontaneous now that he was less 
depressed; he was reportedly more depressed during winter.  
The impression was chronic PTSD with survivor guilt, 
depression, exaggerated startle reactions, and low stress 
tolerance.  His score on the Global Assessment of Functioning 
scale (GAF scale) was 50.  It was felt that, at 83, his 
prognosis for improvement was poor, although having an avenue 
to express his feelings might be very healing.  Anxiety, 
flashbacks, and intrusive memories were expected to continue.  

The VA outpatient treatment records further reflect treatment 
for PTSD that was stable, some decline in memory recall that 
was questionably either age- or cognitive-related.  He also 
exhibited walking problems, probably due to a transient 
ischemic attack or cerebrovascular accident.  There were also 
signs of left hemiataxia, bradikenesia, and paretic gait 
without weakness.  There was patient concern regarding 
symptoms such as traumatic reexperiences and triggers, with 
periods of emotive shutdown and avoidance of discussion in 
any detail.  Sleep problems were potentially due to apnea, 
asbestosis, or PTSD symptoms.  Records also show that he was 
pleasant and cooperative in VA group therapy sessions, and he 
made social contacts with veterans who had had similar 
experiences.  According to an August 2001 listing in VA 
treatment records of all active problems, the veteran had 
PTSD, senile cataract, chronic obstructive pulmonary disease, 
sleep apnea syndrome, dysphagia, acute otitis externa, left 
hemiataxia, esophageal reflux, cerebrovascular disease, 
dermatitis, gait abnormality, a history of malignant skin 
melanoma, hypertension, cerebral degeneration, and 
sensorineural hearing loss.  

The veteran, his wife, and daughter testified at an RO 
hearing in October 2001.  He stated that he was depressed, 
that he wanted his wife around, and that he thought about 
wartime experiences a lot.  He reported being irritated 
easily, but not too often.  He was not suicidal or violent, 
and he did not get mad.  He reported having a good 
relationship with all family and church members.  He did not 
feel that his memory loss was more than normal.  He reported 
some guilt feelings.  He also described using a wheelchair 
and a rolling walker.  His wife and daughter, by contrast, 
said he had memory loss, was obsessed with television, and 
was obsessed when his wife would leave.  His wife denied that 
he had dreams or nightmares.  She indicated that he cried 
about past experiences and that he had survivor guilt a 
little bit.  She reported his having decision making 
problems, memory loss, and frustration.  Despite his having 
become more isolated, she said, he had a good relationship 
with family members; he was also more depressed.  In a 
written statement submitted at the hearing, his wife referred 
to his noise startle response, constant nightmares, inability 
to work because of mental stress and strain, lack of 
concentration and judgment, and inability to function 
independently.  

Ongoing VA outpatient records show treatment for PTSD and 
other problems.  When seen in December 2001, it was noted the 
veteran continued to take medication.  He said he felt good, 
was having no nightmares, and had good concentration, 
although he felt anxious during the day.  His wife said he 
was sometimes forgetful.  It was noted there were no signs of 
depression or anxiety, his appearance was well-groomed, 
affect was congruent, mood was euthymic, speech was normal, 
thought content was appropriate, he was oriented, and insight 
and judgment were good.  Motor function indicated some 
balance problems with walking, probably due to transient 
ischemic attack/cerebrovascular accident.  Records from 
December 2001 include comments of memory and cognitive 
problems potentially due to transient ischemic 
attack/cerebrovascular accident.

The veteran, along with his wife and daughter, testified at a 
Board videoconference hearing in May 2002.  He indicated that 
he was being treated for PTSD on an irregular basis at the VA 
Medical Center.  He stated that without his wife, he would 
just about be incompetent; he mentioned that she took care of 
him, directing him when to change clothes, when to shave, or 
when to get a haircut.  He would sleep some during the day, 
and at nights he would wake up and use the bathroom 
frequently.  He related that he was irritable, daydreamed, 
and thought about his wartime experiences.  His last 
employment had been with a tire manufacturer in 1979, at 
which point he had retired based on his length of service.  
His representative and wife contended that he was totally 
impaired socially and industrially and that he merited a 
total rating for PTSD. 

II.  Analysis

Through discussions in correspondence, rating decisions, the 
statement of the case, and supplemental statement of the 
case, the RO has informed the veteran of the evidence 
necessary to substantiate his claim for a rating higher than 
50 percent for PTSD.  Pertinent medical records have been 
obtained.  The Board finds that the notice and duty to assist 
provisions of the law have been satisfied as to this claim.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

A 100 percent rating is warranted for PTSD where the evidence 
shows total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss for 
names of close relatives, own occupation, or own name.  A 
rating of 70 percent is warranted where the evidence shows 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or inability to establish and 
maintain effective relationships.  A rating of 50 percent is 
warranted where the evidence shows occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Code 9411.

The veteran has claimed on that he is totally disabled 
because of his PTSD.  However, few of the treatment records 
suggest more than moderate PTSD.  For example, in December 
1999 a VA clinical psychologist performed a thorough 
psychological assessment in which he concluded that the 
veteran had mild PTSD symptoms.  In May 2001, on VA 
psychiatric evaluation, he had mild anxiety; no panic 
attacks; depression; and difficulty with concentration and 
short-term memory, but not with long-term memory.  When seen 
in December 2001, PTSD was stable with use of medication, and 
there were few objective symptoms.

The Board notes that the veteran has been diagnosed with 
various other medical conditions, including possibly a 
stroke, as well as balance problems, hypertension, senile 
cataract, chronic obstructive pulmonary disease, gait 
abnormality, and cerebral degeneration.  Most of the 
discussions of the veteran's overall impairment in the 
private and the VA treatment records involve these non-
service-connected conditions, not disability attributable to 
PTSD.  The veteran, and especially his wife and daughter, 
have argued that he has an inability to care for himself 
independently.  However, the medical evidence does not show 
that any such difficulty is due to PTSD; rather, it appears 
related to physical problems (including some reported 
cognitive problems from cerebrovascular disease).  Impairment 
from non-service-connected ailments may not be considered in 
support of a claim for a higher rating for a service-
connected condition.  38 C.F.R. § 4.14.  

The Board appreciates that this World War II veteran has some 
genuine impairment from his service-connected PTSD.  Yet the 
weight of the credible evidence demonstrates that the PTSD is 
productive of no more than some occupational and social 
impairment with reduced reliability and productivity due to 
various symptoms, and such is to be rated 50 percent under 
Code 9411.  This is an initial rating case, on the granting 
of service connection, and thus different percentage ratings 
for the disability may be assigned for different periods of 
time, since the effective date of service connection, based 
on the facts found (so-called "staged ratings").  Fenderson 
v. West, 12 Vet. App. 119 (1999).  However, the evidence 
indicates that the veteran's PTSD has been no more than 50 
percent disabling since the effective date of service 
connection, and thus higher "staged ratings" are not 
warranted.

As the preponderance of the evidence is against the veteran's 
claim for a rating higher than 50 percent for PTSD, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

A higher rating for PTSD is denied.




		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

